RECOMMENDED FOR FULL-TEXT PUBLICATION
                                      Pursuant to Sixth Circuit Rule 206
                                              File Name: 07a0211p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


                                                       X
                                 Plaintiff-Appellant, -
 RIVER CITY CAPITAL, L.P.,
                                                        -
                                                        -
                                                        -
                                                            No. 05-4331
          v.
                                                        ,
                                                         >
 BOARD OF COUNTY COMMISSIONERS, CLERMONT                -
                                                        -
                              Defendants-Appellees. -
 COUNTY, OHIO, et al.,

                                                        -
                                                        -
                                                       N
                        Appeal from the United States District Court
                       for the Southern District of Ohio at Cincinnati.
                       No. 03-00289—Susan J. Dlott, District Judge.
                                         Argued: November 29, 2006
                                      Decided and Filed: June 6, 2007
             Before: MARTIN and GUY, Circuit Judges; CARR, Chief District Judge.*
                                              _________________
                                                    COUNSEL
ARGUED: James F. McCarthy, III, KATZ, TELLER, BRANT & HILD, Cincinnati, Ohio, for
Appellant. Mary Lynne Birck, CLERMONT COUNTY PROSECUTOR’S OFFICE, Batavia, Ohio,
for Appellee. ON BRIEF: James F. McCarthy, III, KATZ, TELLER, BRANT & HILD,
Cincinnati, Ohio, for Appellant. Mary Lynne Birck, CLERMONT COUNTY PROSECUTOR’S
OFFICE, Batavia, Ohio, for Appellee.
                                              _________________
                                                  OPINION
                                              _________________
        BOYCE F. MARTIN, JR., Circuit Judge. This case presents a familiar question in our
circuit: whether a plaintiff in Ohio may proceed directly in federal court based on an alleged
unconstitutional taking of his private property by a government entity, or whether he must first
exhaust Ohio state remedies. We hold that state exhaustion is required, regardless of the nature of
the taking, in keeping with this Court’s recent decisions in Coles v. Granville, 448 F.3d 853 (6th Cir.
2006) and McNamara v. Rittman, 473 F.3d 633 (6th Cir. 2007). Because Plaintiff River City Capital

         *
          The Honorable James G. Carr, Chief United States District Judge for the Northern District of Ohio, sitting by
designation.


                                                          1
No. 05-4331           River City Capital v. Board of County Commissioners, et al.               Page 2


has failed to exhaust its state avenues for relief, the case is not ripe for review, and thus we
VACATE the order of the district court in all respects, save one minor issue that was collateral to
the merits.
                                                  I
        The majority of the facts in this case are not in dispute. On July 17 and 18, 2001, there was
a five-year rain in Clermont County, Ohio, resulting in a flood emergency for the area. A large
sinkhole began to develop at 770 Eastgate South Drive, a commercially-zoned property located in
an area known as the Eastgate Square Development. The 770 Eastgate South Drive parcel is owned
by River City Capital, an Ohio limited partnership. River City leases the property to the Twins
Group, LLP. The Twins Group is a franchisee of Pizza Huts of Cincinnati, Inc., and operates a Pizza
Hut restaurant on the property. The River City property lies between two parcels, one (to the west)
containing a furniture store called Oak Express, and one (to the east) containing a McDonald’s
restaurant. The three contiguous properties are bordered on the north side by Route 32 (a state
road), and on the south side by Eastgate South Drive (formerly a private road, now dedicated to the
County).
        A few weeks after the heavy rains, several interested parties attended a meeting to discuss
responsibility for repair of the sinkhole. Present at the meeting were: Gayle Jacobs, River City’s
property manager; Carl Hartman, the Clermont County Engineer; two representatives from the
Twins Group; a representative from a company called S.W.S.; and the construction manager for Oak
Express. By the time of the meeting, the sinkhole had enlarged to eighteen feet in diameter and was
encroaching on the Oak Express property. The Twins Group and Oak Express—i.e., the two tenants
on the affected properties—agreed to hire and pay S.W.S. to investigate whether the sinkhole had
been caused by a backed-up stormwater pipe running underneath the two properties. Yet when
Jacobs spoke with the Twins Group about paying for any necessary repairs, Twins Group
representatives specifically disclaimed responsibility beyond what they were paying for the
investigation.
        No repairs were made to the sinkhole, and on October 22, water backed up onto and flooded
Eastgate Drive, forcing the County Engineer to close the road. This prompted the prosecuting
attorney for Clermont County to send a letter to the Twins Group, dated November 2. The letter
stated in relevant part:
               [I]t is our understanding that the Clermont County Engineer . . . has shared
       with you the fact that we searched the records and found no dedication to public use
       pertaining to the storm sewer easement as it runs across the following three parcels:
        Parcel No. 41-31-05C-221      McDonald’s Corporation
        Parcel No. 41-31-05C-222      River City Capital Limited Partnership (Pizza Hut)
        Parcel No. 41-31-05C-223      Visser Real Estate & Investments (Oak Express)
              Therefore, we are of the opinion that Clermont County has no legal obligation
       to maintain, upgrade, and/or repair such easement as it runs across the three parcels.
               Until the recent flooding occurred, we believed the situation to be a private
       matter. However, we are now concerned with the possible damage to the road and
       its underlying structures. In addition, we are concerned about issues of public safety
       and welfare.
               Consequently, we must insist that you take immediate action to repair the
       storm sewer system. We intend to hold you responsible for any and all damages
       resulting from this problem.
No. 05-4331               River City Capital v. Board of County Commissioners, et al.                           Page 3


On November 12, in response both to the county prosecutor’s letter and to the fact that its Pizza Hut
property was in danger, River City retained Nixco Plumbing to repair the damage. Nixco discovered
that a 72-inch diameter stormwater pipe, located immediately under the River City property, had
corroded and collapsed. The collapse had caused a shift in the large concrete vault to which the pipe
was connected. The weight of the vault had then crushed and destroyed a portion of another 72-inch
pipe, this one coming from underneath the Oak Express property and connecting to the River City
pipe via the vault. Nixco replaced portions of both 72-inch pipes and reoriented the concrete vault.
The entire apparatus was buried approximately thirty feet underground. Nixco also had to repair
portions of Oak Express’s underground gas and sanitary sewer lines. When this was completed,
Nixco refilled the sinkhole with new soil, resurfaced the parking lot, and hired sub-contractors to
install new power lines and a light pole that were damaged by the sinkhole. River City paid
$271,952 for the repairs.
        The concrete vault and 72-inch stormwater pipe flowing northward out of the vault comprise
the “funnel” for a 280-acre watershed. In other words, the River City property is the low point of
the watershed, and thus almost every drop of stormwater runoff must at some point pass beneath it.
Approximately 70% of the watershed’s runoff collects in a large retention pond south of Eastgate
South Drive. The water is then released in controlled fashion from the retention pond through pipes
underneath the Oak Express property, ultimately connecting via a 72-inch pipe to the concrete vault.
The remaining 30% of the watershed’s runoff flows through a 36-inch pipe            underneath the
McDonald’s, ultimately connecting to the opposite side of the concrete vault.1 After flowing out
of the concrete vault and northward through the 72-inch pipe along the River City/Oak Express
boundary line, stormwater is released into state-controlled pipes underneath State Route 32, and
these municipal pipes eventually empty the water into a lake.
                                                           II
         On April 22, 2003, River City filed a complaint in federal district court against Clermont
County, stating the following causes of action: (1) taking of property without just compensation in
violation of the Fifth and Fourteenth Amendments of the United States Constitution; (2) denial of
due process in violation of the Fourteenth Amendment of the United States Constitution; (3)
nuisance; and (4) claim for writ of mandamus, i.e., a writ ordering the County to take responsibility
for all subsequent repairs to the 72-inch stormwater pipe on the River City property.
         River City’s takings claim is a novel one. Its primary allegation is that Clermont County
“caused a taking by permitting commercial development on adjacent land and requiring the owners
of that land to provide private storm water drainage, and further by requiring the owners to do so
by diverting storm water into River City’s private storm sewer.” D. Ct. Op., 9/9/2005, at 12.
Second, River City argues that because the County took over responsibility for two roads in the
watershed—Eastgate South Drive and Eastgate Square Drive—via a Dedication Plat in 1995, and
because this responsibility included maintenance of the stormwater pipes under the roads, therefore
the County “allowed the storm water runoff from its streets to discharge into River City’s storm
sewer, which caused its collapse, and that amounts to a taking.” Id. at 14. Finally, River City argues
(in the alternative) that the 1995 dedication actually effected a transfer of River City’s reciprocal
easement to the public; that is, the 1995 dedication transferred responsibility for the stormwater
pipes under the River City property from River City to the County. Id. at 16-18. The nub of River
City’s takings claim was perhaps best encapsulated by Anthony Nickert, general partner of River
City, during his testimony at trial:



         1
          The best way to think about the concrete vault is as a “junction box” for water: two pipes come in (the 72-inch
pipe via Oak Express, and the 36-inch pipe via McDonald’s), and one pipe goes out.
No. 05-4331           River City Capital v. Board of County Commissioners, et al.                Page 4


        [W]e have a piece of property that’s approximately one acre, and . . . I’ve learned
        during the last couple months, that 240 or 280 acres drain into this pipe and that all
        of a sudden we have become responsible for that pipe, all that other drainage that
        goes in there. We put a trickle into that pipe. . . . It’s not moral that they would
        expect me to bear the burden of all that water coming through that pipe on our
        property.
        The County filed two motions in response: first, to exclude River City’s proffered expert
witness for failure to comply with disclosure provisions under Fed R. Civ. P. 26; and second, to
dismiss for lack of jurisdiction because River City had failed to file the proper proceeding in state
court prior to initiating its Fifth Amendment takings claim in federal court. On December 10, 2004,
the district court denied both motions.
         In examining the County’s motion to exclude, the district court noted that River City had
failed to comply with Rule 26(a)(2)(B) within the deadline set by the court. Expert disclosures were
due on July 21, 2004, but it was not until over three weeks later, on August 13, that River City
provided its disclosures in Rule 26-compliant form. River City did supply an expert report prior to
the deadline, on July 19, but River City concedes that this report was deficient under Rule 26. The
district court then determined whether River City should be sanctioned for its undisputed failure to
comply with Rule 26. The court held that exclusion of River City’s proffered expert would be
inappropriate under Fed. R. Civ. P. 37(c) because River City’s failure to meet some of the technical
requirements of Rule 26 in timely fashion was ultimately harmless—i.e., Clermont County was not
prejudiced because it still had ample time to prepare for its deposition of River City’s expert.
However, the district court imposed a monetary sanction on River City, ordering it to pay the $411
incurred by the County in preparing its motion to exclude and its supporting briefs. D. Ct. Op.,
12/10/2004, at 6 (“The Court does not condone River City’s disregard of the expert disclosure
provisions of the Federal Rules of Civil Procedure.”).
        As to the motion to dismiss, the district court followed this Court’s guidance in Kruse v.
Village of Chagrin Falls, Ohio, 74 F.3d 694 (6th Cir. 1996), which suggested that for regulatory
takings, a plaintiff must first exhaust state remedies (assuming they exist), whereas for physical
takings, a plaintiff may file suit directly in federal court. Id. at 700; see also Buckles v. Columbus
Muni. Airport Auth., 90 F. App’x 927, 929-30 (6th Cir. 2004) (unpublished) (“[W]here the
landowner simply one day finds his land physically invaded and his title transferred against his will,
and yet the government refuses to pay up despite explicit requests, he need not go through
Dickensian formalities to confirm the government’s obvious intentions.”). Drawing a parallel to this
circuit’s “taking by flooding” cases, see Cox v. Tennessee Valley Auth., 989 F.2d 499 (6th Cir.
1993), the district court ruled that “River City’s allegations more clearly fit within the strictures of
a physical takings claim,” D. Ct. Op., 12/10/2004, at 10, and it allowed River City’s claim to
proceed.
         The matter proceeded to a bench trial, held on August 3 and 4, 2005. On September 9, the
district court issued an opinion and order, ruling in favor of Clermont County on all counts. On the
takings claims, the court ruled that River City had failed to prove that the County had in any way
invaded or taken River City’s property. The court similarly dismissed River City’s due process
claims, holding that they were subsumed within its failed takings claim.
         River City now appeals, citing nineteen issues for review, including the nebulous catch-all:
“Any other error as evident from the record.” Appellant’s Br. at 19. River City’s nineteen “issues”
appear to be no more than a request to review the district court’s decisions in their entirety. We will
therefore take the liberty of focusing our review on the following two conclusions reached by the
district court: (1) that River City’s takings claim was ripe for federal court review; and (2) that River
No. 05-4331           River City Capital v. Board of County Commissioners, et al.               Page 5


City should be subject to sanction, in the form of attorney’s fees, for its failure to comply with the
expert disclosure provisions of Fed. R. Civ. P. 26.
                                                  III
                           A. Ripeness / Subject Matter Jurisdiction
        Among its many other proscriptions against government infringement on individual rights,
the Fifth Amendment—which is made applicable against the states and their subdivisions through
the Fourteenth Amendment—provides: “ . . . nor shall private property be taken for public use,
without just compensation.” U.S. CONST. amend. V (“Takings Clause”); see also Lingle v. Chevron
U.S.A. Inc., 544 U.S. 528, 536 (2005). Read plainly, the Takings Clause—in conjunction with 28
U.S.C. § 1983, the remedial statute with which it is often paired—would seem to provide a clear
hook for federal question jurisdiction under Article III. In other words, it would seem that if a
plaintiff properly alleges a taking of his private property by a municipality, he has a cognizable
claim in federal court. Although this is true, the Supreme Court has ruled that constitutional takings
claims are not ripe for federal court review until state compensation procedures, assuming they exist
and are adequate, have been exhausted:
       The recognition that a property owner has not suffered a violation of the Just
       Compensation Clause until the owner has unsuccessfully attempted to obtain just
       compensation through the procedures provided by the State for obtaining such
       compensation is analogous to the Court’s holding in Parratt v. Taylor, 451 U.S. 527,
       101 S. Ct. 1908, 68 L. Ed. 2d 420 (1981). There, the Court ruled that a person
       deprived of property through a random and unauthorized act by a state employee
       does not state a claim under the Due Process Clause merely by alleging the
       deprivation of property. In such a situation, the Constitution does not require
       predeprivation process because it would be impossible or impracticable to provide
       a meaningful hearing before the deprivation. Instead, the Constitution is satisfied by
       the provision of meaningful postdeprivation process. Thus, the State’s action is not
       “complete” in the sense of causing a constitutional injury “unless or until the State
       fails to provide an adequate postdeprivation remedy for the property loss.” Hudson
       v. Palmer, 468 U.S. 517, 532, n. 12, 104 S. Ct. 3194, 3203, n. 12, 82 L. Ed. 2d 393
       (1984). Likewise, because the Constitution does not require pretaking compensation,
       and is instead satisfied by a reasonable and adequate provision for obtaining
       compensation after the taking, the State’s action here is not “complete” until the
       State fails to provide adequate compensation for the taking.
Williamson County Reg’l Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172, 195
(1985). The critical lesson to be derived from Williamson is that prior to exercising jurisdiction over
a takings case, a federal court must first inquire into whether or not the relevant state compensation
procedures are “reasonable, certain, and adequate.” McNamara, 473 F.3d at 638 (citing Williamson,
473 U.S. at 194).
        In Ohio, at least until recently, the inquiry into the adequacy of state compensation
procedures was muddled at best, primarily because Ohio—unlike many other states—does not have
“an inverse condemnation or other direct, statutory cause of action for plaintiffs seeking just
compensation for a taking.” Coles, 448 F.3d at 861 (emphasis added); see also Kruse, 74 F.3d at
698. Instead, Ohio law provides for an action in mandamus to force a government actor who is
seeking to take or who is actively taking private property to first bring an appropriation proceeding
against the private owner. Coles, 448 F.3d at 861. The courts of this circuit had for many years
been uncertain as to just how “adequate” a procedure this action in mandamus really was. See id.
at 861-65 (recounting the relevant decisional history involving Ohio takings cases).
No. 05-4331            River City Capital v. Board of County Commissioners, et al.                Page 6


       Fortunately, this uncertainty no longer exists, because the Coles Court conclusively resolved
the Williamson issue as follows:
        Today, Ohio has “reasonable, certain, and adequate procedures” for plaintiffs to
        pursue compensation for an involuntary taking . . . . Over the last ten years Ohio
        courts, including the Ohio Supreme Court, have consistently recognized mandamus
        as the vehicle with which to contest an involuntary taking, no matter whether that
        taking is a regulatory or a physical one, and no matter whether the public actor is a
        state or local entity.
Id. at 865 (emphasis added). Coles thus affirmed that the primary inquiry, at least for purposes of
assessing ripeness, is whether or not an Ohio takings plaintiff has fully exhausted his state
mandamus remedies before coming to federal court. If he has, then the case is ripe for our review.
If he has not, then it is not. Coles further held that in assessing the ripeness of a takings claim, it is
wholly immaterial whether the alleged taking is styled as “physical” or “regulatory.” This notion
is consistent with the Supreme Court’s recent recognition in Lingle that the line between physical
and regulatory takings is fuzzy at best. For example, while there are several different paths of
inquiry in regulatory takings cases, “[e]ach aims to identify regulatory actions that are functionally
equivalent to the classic taking in which government directly appropriates private property or ousts
the owner from his domain.” Lingle, 544 U.S. at 539.
         The Coles holding would also seem to comport with common sense, because determination
of whether there was a “taking” in the first instance—in which is subsumed the inquiry into whether
the taking was “physical” or “regulatory”—is often heavily reliant on an interpretation of state law.
And if a state court correctly determines that there was no taking to begin with, there would seem
to be little reason for the federal Takings Clause even to apply. See, e.g., Stewart E. Sterk, The
Demise of Federal Takings Litigation, 48 WM. & MARY L. REV. 251, 293 (2006) (“[I]f federal
district courts were free to hear takings claims in the first instance, their determinations would not
have the benefit of any comparable record with respect to state law. Appellate review would pass
through the federal courts of appeals, bypassing altogether the state supreme courts, who remain the
ultimate expositors of state property law.”).
         In light of these considerations, River City’s continued reliance on Kruse (and cases citing
to Kruse, such as Buckles) is simply misplaced. Cf. Lytle v. Potter, 480 F. Supp. 2d 986, 989 (N.D.
Ohio 2006) (noting that after Coles, much of the Kruse decision is no longer controlling).
Furthermore, even if some of the reasoning in Kruse were still valid, the facts presented here may
be readily distinguished. In Kruse, an Ohio family returned home one day “to discover, to their
intense amazement and dismay, that their backyard was missing. . . . Agents of the Village had been
busily at work that day, devastating the [family’s] yard and carting off tons of soil excavated from
the property, as well as the family’s trees, bushes, and other plantings.” 74 F.3d at 696. Long ago,
the Kruses’ backyard had been part of a street owned by the Village, but it had formally vacated the
street in the mid-1800s. Oddly, the Village presumed it still owned the street, and thus chose to pave
over the Kruses’ yard without notice. The Kruses filed a trespass action against the Village in state
court, and were victorious both at trial and on appeal. Id. (“[T]he state appellate court affirmed the
grant of summary judgment to the Kruses, holding that the Village had clearly vacated the street in
1863 and that the Kruses, as deed holders of record, were entitled to quiet title of the property.”).
Yet the state courts declined to consider whether the Kruses’ complaint raised a constitutional claim.
        In the view of the Kruse court, Ohio’s remedy in mandamus, whose efficacy had only been
confirmed by the Ohio Supreme Court after the Kruses had filed suit in state court, see Levin v. City
of Sheffield, 637 N.E.2d 319, 323-24 (Ohio 1994), was cold comfort now that the Kruses were
seeking relief in the federal system:
No. 05-4331               River City Capital v. Board of County Commissioners, et al.                             Page 7


         There is no question that the Village effected a taking of the Kruses’ property. The
         state court has definitively ruled that title to the property belongs to them. The
         Village no longer contests either the fact that the property belongs to the Kruses or
         that the Village’s actions constituted a taking. All that remains is for the Village to
         provide compensation to the Kruses for the taking, something which the Village
         steadfastly refuses to do. In spite of the clear dictates of the Constitution, in spite of
         the illegality of the Village’s actions, and in spite of the fact that the Kruses filed, in
         accordance with some of the dictates of the Ohio Supreme Court, an action designed
         to obtain that compensation, the Village insists that until the Kruses file just the right
         kind of action to obtain the compensation to which even the Village admits they are
         entitled, the Village need not and will not pay.
Kruse, 74 F.3d at 701.
        The facts in the instant case stand in stark contrast to those in Kruse. Unlike the Kruses,
River City appears not to have filed a trespass action, a mandamus action, or indeed any action at
all with the Ohio state courts. Nor is there any reason to believe, except based on River         City’s
alleged theories, that a “taking” attributable to Clermont County has actually occurred.2 And given
the nature of River City’s takings allegations—which are quite novel in their assertion that Clermont
County’s development policies have somehow appropriated to the public good what was formerly
an entirely private rainwater drainage system—it would seem eminently reasonable for the state
courts to be given first crack at this puzzle. See, e.g., Sterk, 48 WM. & MARY L. REV. 251, 300-01
(“[T]he unusual Williamson County ripeness doctrine tracks the unusual nature of federal takings
claims, which are heavily dependent on the content of background state law. In light of that
dependence, the Supreme Court’s takings doctrine effectively delegates much enforcement of the
Takings Clause to the state courts, and that delegation will be far more effective if takings litigation
is confined to one court system rather than two.”).
        In other words, the plaintiffs here are very much unlike the Kruses, who had already clearly
established a taking via state court proceedings, but were now being rebuffed at the door to the
federal courts by “Dickensian formalities.” Buckles, 90 F. App’x at 930. And unlike the Kruses,
River City cannot claim it was unaware of the Ohio Supreme Court’s ruling in Levin, a decision
published many years prior to the events giving rise to River City’s claim. See Coles, 448 F.3d at
863 (“The use of the writ of mandamus in such circumstances has been affirmed by the Ohio
Supreme Court at least six times since 1996. Moreover, the Ohio intermediate appellate courts
routinely accept mandamus actions from plaintiffs alleging a local government actor has
unconstitutionally taken their property.”).
         In sum, River City’s takings claim is not ripe, and we therefore lack jurisdiction to hear it
on the merits, as did the district court below. “Ripeness is more than a mere procedural question;
it is determinative of jurisdiction. If a claim is unripe, federal courts lack subject matter jurisdiction
and the complaint must be dismissed.” Bigelow v. Mich. Dep’t of Natural Resources, 970 F.2d 154,
157 (6th Cir. 1992) (quoting Southern Pac. Transp. Co. v. City of Los Angeles, 922 F.2d 498, 502
(9th Cir. 1990)).



         2
           River City continues to rest on the contention that because it has paid almost $272,000 in repairs, and because
its property is consequently “worthless,” see Appellant’s Letter Br. at 6, a constitutionally cognizable taking must have
occurred. First of all, there is no reason to believe that River City’s property is valueless. Having its storm sewer pipes
repaired was a significant capital expenditure, to be sure, but assuming the repair was done properly, the market value
of the property should not have been substantially diminished. Second, even if the market value of River City’s property
were now zero, the federal Takings Clause would provide no relief if, as may well be the case, it was private—not
public—action that resulted in River City’s losses.
No. 05-4331           River City Capital v. Board of County Commissioners, et al.                 Page 8


                                             B. Sanctions
         The only remaining question is whether we should uphold the sanctions imposed under Fed.
R. Civ. P. 37 for River City’s failure to comply with the expert disclosure provisions of Fed. R. Civ.
P. 26. We review a district court’s imposition of sanctions under Rule 37 for abuse of discretion.
Tisdale v. Federal Express Corp., 415 F.3d 516, 525 (2005). Because River City conceded that its
initial expert disclosure did not comply with Rule 26, we fail to see how the district court could
possibly have abused its discretion under Rule 37 by ordering River City to pay the $411 in fees
incurred by the County in preparing and supporting its motion to exclude.
       River City now maintains, however, that in light of our decision to vacate the district court’s
order with respect to the takings claim, we should similarly vacate the district court’s order with
respect to sanctions. Appellant’s Letter Br., 1/22/2007, at 6-7. We respectfully disagree. The
Supreme Court has addressed exactly this issue, albeit in the Rule 11 sanctions context:
        A final determination of lack of subject-matter jurisdiction of a case in a federal
        court, of course, precludes further adjudication of it. But such a determination does
        not automatically wipe out all proceedings had in the district court at a time when the
        district court operated under the misapprehension that it had jurisdiction.
Willy v. Coastal Corp., 503 U.S. 131, 137 (1992). We see no reason why a district court’s issuance
of sanctions under Rule 11 (as in Willy) as opposed to Rule 37 (as here) should make any difference
in our analysis. In both cases, “[t]he District Court order which the petitioner seeks to upset is one
that is collateral to the merits.” Id. Just because a federal court is later found to lack subject matter
jurisdiction in a particular matter does not give litigants a free pass with respect to any and all prior
indiscretions they may have committed before the court. “The interest in having rules of procedure
obeyed . . . does not disappear upon a subsequent determination that the court was without
subject-matter jurisdiction.” Id. at 138. Accordingly, we affirm the district court’s imposition of
sanctions against River City, and this aspect of the district court’s opinion is not vacated.
                                                   IV
        Our recent decision in Coles now requires us to VACATE the district court’s order on the
merits of River City’s takings claim. As River City clearly has not exhausted the “reasonable,
certain, and adequate” state-court remedies in Ohio for its alleged taking, the case is not yet ripe for
federal-court review and therefore must be dismissed for lack of jurisdiction.
        As discussed in Part III-B, however, we do not vacate, but rather AFFIRM the district
court’s order to impose sanctions on River City for failure to comply with the expert witness
disclosure provisions of Fed. R. Civ. P. 26.